DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-7,15,17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “…an animal facing the first horizontal fencing member and may be pivoted vertically to allow movement of the animal in a first sideways direction”, is not supported in the original specification because the specification does not explain how an animal would be facing a horizontal fencing member and by vertically pivoting the elongated member 25 that it would allow sideways movement? As understood by one of ordinary skill in the art reviewing applicant’s invention, the purpose of the device is to guide the animal between two fence members or a gangway or hallway or the like, which is why applicant claimed “a first horizontal fencing member” because there is a second horizontal fencing member. Thus, the device is mounted on either one fence member or two devices mounted on each fence member on each side of the pathway. Given this, how would the animal be facing the fencing member because of the narrow pathway surrounded by these fence members? In addition, even if the elongated member 25 is vertically pivoted to allow none restriction of the pathway, how would this even allow movement in a first sideway direction when the animal is surrounded by the fence members? Since applicant failed to explain how the animal can face the fence member (sort of say “head on” due to “facing the first horizontal fencing member”) in a pathway and how vertically pivoting the elongated member 25 allows sideways movement, the limitation lacks description and is considered a new matter issue. 
	Likewise, the added limitation of “2wherein the first horizontal fencing member prevents forward movement of the animal, allowing only rearward movement of the animal” is not supported in the original specification because the specification does not explain how a fence member prevents forward movement and only allow rearward movement? As stated in the above comment, there are two fencing members to create the pathway and with the device guiding and/or orienting the animal to walk forward or backward in the pathway. The fencing members can allow both forward and rearward movement. The only way that the animal is prevented from forward or rearward movement is by using the device of the present invention and mounting the device onto the fence members. The fence members themselves do not prevent forward/backward movements because the pathway has no obstruction if the present device is not being used. In addition, “only rearward movement” is a negative limitation that is not supported in the specification. Nowhere in the specification does it mentioned only rearward movement is allow by the fencing members. What would happened if the animal is blocked from going forward and the animal backs up but then go forward again within the restricted boundary? This scenario would not meet the limitation because the animal does not continuously just go rearward or backward.  Thus, the limitation is not described in the specification and is considered a new matter issue. 
	Lastly, the added limitation of “and wherein when the animal positioning member is pivoted vertically, the animal may freely move in both sideways…” is not supported in the original specification because the specification does not explain how, by pivoting the positioning member vertically, that this would allow sideways movement because, as stated in the above comment, the pathway is surrounded by fence members. How would the animal be allowed sidewalls movement when the positioning member is vertical when the fence members are there? Thus, the limitation is not described in the specification and is considered a new matter issue.
	All other claims depending on claim 1 above are also rejected the same. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 3, according to the specification and drawings, it appears that the elongated member 25 is the same as the animal positioning member as claimed in claim 1. However, in claim 3, applicant appears to be claiming that the first stabilizing portion is an elongated member. Thus, the claimed limitation is unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,4,7,15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hansen (US 3222805 A).
 For claim 1, Hansen discloses an animal movement restraining device, comprising: 
a first bracket assembly for engaging a first horizontal fencing member (6), wherein the first bracket assembly further comprises a first fence member engaging portion (can be refs. 8,16; noting that ref. 8 is a post that is connected to fence member 6 as shown in fig. 1) and a first stabilizing portion (14) extending from the first fence member engaging portion for extending adjacent a second spaced horizontal fencing member (fig. 1, the other ref. 6 on the opposite side); 
a cradle portion (18) operationally connected to the first fence member engaging portion; 
two pairs of oppositely disposed apertures (58 and also the holes where refs. 26,42 go through) formed through the cradle portion for receiving pins (56,26,42) therethrough; and 
an animal positioning member (44,48) pivotably connected to the cradle portion and extending from the first bracket assembly and oriented perpendicularly with the stabilizing portion (as shown in fig. 1); 
wherein the cradle portion is sized and shaped to receive the animal positioning member (fig. 2); 
wherein when connected to the first horizontal fencing member, animal positioning member extends horizontally to prevent sideways movement of an animal facing the first horizontal fencing member (functional recitation to which the positioning member can prevent sideways movement if the animal facing the fencing member; note, also the 112a rejection above for this limitation) and may be pivoted vertically to allow movement of the animal in a first sideways direction (horizontal and vertical directions depending on how one view fig. 1 as demonstrated by the examiner’s illustration below); and 
2wherein the first horizontal fencing member prevents forward movement of the animal (note the 112a rejection above, as best understood by the examiner, the examiner will interpret this limitation to be when the animal facing the fence members, the animal cannot move forward), allowing only rearward movement of the animal (note the 112a rejection above, as best understood by the examiner, the examiner will interpret this limitation to be when the animal faces a fence member, the animal will back up or go backward); and 
wherein when the animal positioning member is pivoted vertically, the animal may freely move in both sideways and rearward directions (because the positioning member is out of the pathway, the animal can move freely).  


    PNG
    media_image1.png
    718
    898
    media_image1.png
    Greyscale

For claim 3, Hansen discloses the device of claim 1, and further discloses wherein the first stabilizing portion is an elongated member (44,48, as shown in figs. 1,2).  
For claim 4, Hansen discloses the device of claim 1, and further discloses at least one plate (22) extending from the bracket assembly and positioned adjacent the animal positioning member.  
For claim 7, Hansen discloses the device of claim 1, and further discloses wherein the animal positioning member is slotted (hole where refs. 26,42 are inserted, and holes 52) and pivotable about a pin (26,42) extending therethrough.  
For claim 15, Hansen discloses the device of claim 7, and further discloses a second pin (at refs. 54,40) extendable through the slotted animal positioning member to prevent pivoting of the slotted animal positioning member.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5,6,17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (as above) in view of Langan (GB 2495495 A).
 	For claim 5, Hansen teaches the device of claim 4 as described above but is silent about wherein the at least one plate is a pair of plates, each respective plate positioned on an opposing side of the animal positioning member positioned therebetween.  
Langan discloses an animal movement restraining device (1), comprising: a first bracket assembly (2,7,8) for engaging a first horizontal fencing member (9), a pair of plates (fig. 3, the front plate of ref. 2 is to the left and the back plate of ref. 2 is to the right where the positioning member 3 slides back and forth), each respective plate positioned on an opposing side of an animal positioning member (3) positioned therebetween.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the bracket assembly having at least one plate is a pair of plates as taught by Langan in place of the bracket assembly of Hansen in order to allow easier mounting of the device in the event the user wishes to mount the device on a horizontal member of a fence.	
For claim 6, Hansen teaches the device of claim 4 as described above but is silent about wherein the first fence member engaging portion is n-shaped, having a first elongated plate from which two spaced, parallel plates extend.  
In addition to the above, Langan further teaches a first fence member engaging portion (any one of refs. 7,8) is n-shaped, having a first elongated plate from which two spaced, parallel plates extend (see the figures for refs. 7,8, both have these features).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the bracket assembly having first fence member engaging portion is n-shaped, having a first elongated plate from which two spaced, parallel plates extend as taught by Langan in place of the bracket assembly of Hansen in order to allow easier mounting of the device in the event the user wishes to mount the device on a horizontal member of a fence.
For claim 17, Hansen teaches an assembly for preventing the sideways movement but allowing rearward movement of an animal facing a fence, comprising: 
a fence engaging member (can be refs. 8,16; noting that ref. 8 is a post that is connected to fence member 6 as shown in fig. 1); 
a cradle (18) operationally connected to the top plate; 
an animal engaging member (44,48) pivotably connected to the cradle and extending from the first fence engaging member; 
wherein the animal engaging member is vertically pivotable to allow the animal to freely move both sideways and rearwardly (because the positioning member is out of the pathway, the animal can move freely).  
However, Hansen is silent about a first n-shaped fence engaging member having a top plate for engaging the top surface of a first horizontally-extending fencing member and spaced front and back plate portions connected to the top plate and extending therefrom for engaging at least the first horizontally-extending fencing member, and hence, the animal engaging member extending from the first n-shaped fence engaging member away from the spaced front and back plate portions. 
Langan discloses an animal movement restraining device (1), comprising: a first bracket assembly (2,7,8) for engaging a first horizontal fencing member (9), a first n-shaped fence engaging member (refs. 7,8) having a top plate for engaging the top surface of a first horizontally-extending fencing member and spaced front and back plate portions connected to the top plate and extending therefrom for engaging at least the first horizontally-extending fencing member (see the figures for refs. 7,8, both have these features). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the bracket assembly having a first n-shaped fence engaging member having a top plate as taught by Langan in place of the bracket assembly of Hansen in order to allow easier mounting of the device in the event the user wishes to mount the device on a horizontal member of a fence.
The combination of Hansen as modified by Langan would result in the animal engaging member (of Hansen) extending from the first n-shaped fence engaging member (as relied on Langan) away from the spaced front and back plate portions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-7,15,17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643